EXHIBIT 10.1

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of August 6, 2019 between
Marinus Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, and Scott
Braunstein (the “Employee”).

 

Recital:

 

Since February 26, 2019, the Employee has been employed as Executive Chairman of
the Company pursuant to an Employment Agreement dated as of February 26, 2019
(the “Prior Agreement”).  The parties desire to enter into this Agreement to
amend and restate the Prior Agreement so as to provide for the continued
employment of the Employee by the Company from and after August 12, 2019 (the
“Effective Date”) as President and Chief Executive Officer and for certain other
matters in connection with such employment, all as set forth more fully in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

 

1.                                      Duties.  From and after the Effective
Date, the Company agrees that the Employee shall be employed by the Company on a
full-time basis to serve as the President and Chief Executive Officer of the
Company.  The Employee shall report to the Board of Directors of the Company. 
The Employee agrees to be so employed by the Company and to devote his best
efforts to advance the interests of the Company and to perform such executive,
managerial, administrative and financial functions as are required to develop
the Company’s business and to perform other duties assigned to the Employee by
the Board of Directors of the Company (the “Board”) that are consistent with the
Employee’s position as President and Chief Executive Officer.  Subject to the
foregoing, the Employee may engage in other business and professional activities
to the extent that they do not interfere with his obligations under this
Agreement, provided that each of those activities is first disclosed to and
approved by the Board.

 

2.                                      Term.  The Employee’s employment under
this Agreement shall continue in effect until terminated pursuant to Section 4
of this Agreement.

 

3.                                      Compensation.

 

(a)                                 Salary.  From and after the Effective Date,
the Employee shall be paid an annual salary at the rate of not less than
$537,500 (the “Base Salary”).  The Base Salary may be increased from time to
time by the Board.  The Board shall review the Base Salary at least annually at
the end of each fiscal year of the Company.  The Base Salary shall be paid in
accordance with the Company’s regular payroll practices, less applicable taxes
and withholdings.

 

(b)                                 Annual Bonus.  At the end of each fiscal
year of the Company that ends during the term of this Agreement, provided
Employee remains employed, the Board shall consider the award of a performance
bonus to the Employee for such fiscal year in an amount of

 

--------------------------------------------------------------------------------



 

up to 50% of the Employee’s Base Salary (the “Target Bonus”) based upon the
achievement of performance objectives established annually by the Board or its
Compensation Committee, which shall be prorated for 2019 based on the number of
days during such year that the Employee was employed by the Company under both
the Prior Agreement and this Agreement.  Whether the performance objectives for
any year have been achieved by the Employee shall be determined by the Board or
its Compensation Committee.  Notwithstanding the foregoing, all bonuses shall be
paid in a single lump sum payment within two and one-half months after the close
of each year, less applicable taxes and withholdings.

 

(c)                                  Equity Incentive Awards.  On the date
hereof, the Employee will be granted a stock option under the Company’s 2014
Equity Incentive Plan, as amended (the “Plan”), exercisable for the purchase of
1,000,000 shares of the Company’s Common Stock, subject to the execution of a
stock option agreement in the form approved by the Company.  The exercise price
of the stock option will be equal to the last reported sale price on the Nasdaq
Global Market on the grant date.  The stock option will vest in 48 substantially
equal monthly installments commencing one month after the date hereof; provided
that, no portion of the stock option that is not exercisable at the time of the
Employee’s termination of employment shall thereafter become exercisable.  The
vesting of the stock options (the “Prior Stock Options”) granted pursuant to the
Prior Agreement shall cease as of the date hereof so that number of shares under
the Prior Stock Options vested up to the date hereof, i.e., 63,667 shares shall
remain exercisable in accordance with the applicable stock option agreement, and
the remaining unvested portion of the Prior Stock Options shall terminate as of
the date hereof.

 

(d)                                 Vacation and Fringe Benefits.  The Employee
shall be entitled to 20 days’ paid vacation, plus an additional two floating
holidays and two personal days, as per Company policy then in place.  The
Employee shall be entitled to participate in all insurance and other fringe
benefit programs of the Company to the extent and on the same terms and
conditions as are accorded to other officers and key employees of the Company.

 

(e)                                  Reimbursement of Expenses.  The Employee
shall be reimbursed for all normal items of travel, entertainment and
miscellaneous business expenses reasonably incurred by the Employee on behalf of
the Company, provided that such expenses are documented and submitted in
accordance with the reimbursement policies of the Company as in effect from time
to time.  For a period of one year after the Effective Date, the Company will
reimburse the Employee for his reasonable out-of-pocket housing expenses in the
Greater Philadelphia area.  The reimbursement of expenses pursuant to this
Section 3(e) is subject to the Company’s requirements with respect to reporting
and documentation of such expenses.

 

4.                                      Termination.

 

(a)                                 Death.  This Agreement shall automatically
terminate effective as of the date of the Employee’s death, in which event the
Company shall not have any further obligation or liability under this Agreement
except that the Company shall pay to the Employee’s estate:  (i)any portion of
the Employee’s Base Salary for the period up to the Employee’s date of death
that has been earned but remains unpaid; and (ii) any benefits that have accrued
to the Employee under the terms of the employee benefit plans of the Company,
which benefits shall be paid in accordance with the terms of those plans.

 

2

--------------------------------------------------------------------------------



 

(b)                                 Total Disability.  The  Employee’s
employment shall be terminable by the Company beginning 90 days after the onset
of a Disability or at such time as may be permissible under the Family and
Medical Leave Act or any successor statute, whichever is longer, in which event,
the Company shall not have any further obligation or liability under this
Agreement, except that the Company shall pay to the Employee:  (i) any portion
of the Employee’s Base Salary for the period up to the date of termination that
has been earned but remains unpaid; and (ii) any benefits that have accrued to
the Employee under the terms of the employee benefit plans of the Company, which
benefits shall be paid in accordance with the terms of those plans.  The term
“Disability,” when used herein, shall be defined in the manner set forth in any
disability insurance policy maintained by the Company under which the Employee
is a covered participant.

 

(c)                                  Termination by the Company for Cause.  The
Company may terminate the Employee’s employment hereunder upon written notice to
the Employee for any of the following reasons:  (i) the Employee’s misuse of
alcoholic beverages, controlled substances or other narcotics, which misuse has
had or is reasonably likely to have a material adverse effect on the business or
financial affairs of the Company or the reputation of the Company; (ii) failure
by the Employee to cooperate with the Company in any investigation or formal
proceeding; (iii) the commission by the Employee of, or a plea by the Employee
of guilty or nolo contendere with respect to, or conviction of the Employee for,
a felony (or any lesser included offense or crime in exchange for withdrawal of
a felony indictment or charged crime that might result in a penalty of
incarceration), a crime involving moral turpitude, or any other offense that
results in or could result in any prison sentence; (iv) adjudication as an
incompetent; (v) the Employee’s intentional failure to perform any lawful duties
assigned to him by the Board after receiving at least ten business days of
advance written notice and the opportunity to cure to the satisfaction of the
Board of an equivalent time period; (vi) the Employee’s gross negligence or
other misconduct that is materially injurious to the Company, monetarily or
otherwise, including but not limited to any act or omission by the Employee of
fraud, theft, dishonesty, embezzlement, falsification of records or moral
turpitude; (vii) the Employee’s willful violation of the Company’s By-laws, Code
of Conduct or other Company policy that is materially detrimental to the
Company’s best interest, after receiving at least ten business days of advance
written notice and a reasonable opportunity to cure of an equivalent time
period; (viii) any continued or repeated absence from the Company, unless the
absence is approved or excused by the Board or the result of the Employee’s
illness, disability or incapacity (in which event the provisions of
Section 4(b) hereof shall control); or (ix) misappropriation of any funds or
property of the Company, theft, embezzlement or fraud.  In the event that the
Company shall discharge the Employee pursuant to this Section 4(c), the Company
shall not have any further obligation or liability under this Agreement, except
that the Company shall pay to the Employee:  (i) any portion of the Employee’s
Base Salary for the period up to the date of termination that has been earned
but remains unpaid; and (ii) any benefits that have accrued to the Employee
under the terms of the employee benefit plans of the Company, which benefits
shall be paid in accordance with the terms of those plans.

 

(d)                                 Other Termination by the Company.  The
Company may terminate the employment of the Employee for any reason other than
one specified in Section 4(b) or 4(c) hereof immediately upon written notice to
the Employee, in which event the Employee shall be entitled to receive:  (i) any
portion of the Employee’s Base Salary for the period up to the date of

 

3

--------------------------------------------------------------------------------



 

termination that has been earned but remains unpaid; (ii) any benefits that have
accrued to the Employee under the terms of any employee benefit plans of the
Company, which benefits shall be paid in accordance with the terms of those
plans; and (iii) subject to the satisfaction of the provisions of
Section 4(g) and the compliance by the Employee with all terms and provisions of
this Agreement that survive the termination of the Employee’s employment by the
Company, (A) the Employee’s Base Salary for a period of twelve months, less
applicable taxes and withholdings, payable in accordance with the Company’s
regular payroll practices, with an accelerated payment of any balance upon the
occurrence of a Change in Control; provided, however, that if such termination
of employment shall occur within three months before or within twelve months
after the occurrence of a Change in Control (such period being referred to
herein as the “Change in Control Period”), the severance payable to the Employee
shall be increased to an amount equal to the Employee’s Base Salary for a period
of 18 months and be payable in a single lump sum payment, less applicable taxes
and withholdings; (B) payment or reimbursement (upon presentation of proof of
payment) of the Employee’s medical insurance premiums at the same level as was
in effect on the termination date for a period of twelve months, which period
shall increase to 18 months if such termination of employment shall occur within
the Change in Control Period; and (C) if such termination of employment shall
occur within the Change in Control Period, an amount equal to the Employee’s
Target Bonus for the year in which such employment termination shall occur,
prorated based on the relative number of days in such year during which the
Employee was employed by the Company and/or its successor in the Change in
Control, payable in a single lump sum payment, less applicable taxes and
withholdings.  Any severance payments and lump sum payments due hereunder shall
commence as soon as administratively feasible within 60 days after the date of
the Employee’s termination of employment provided the Employee has timely
executed and returned the Release referred to in Section 4(g) and, if a
revocation period is applicable, the Employee has not revoked the Release;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the severance payments shall begin to be paid in
the second calendar year.  On the date that severance payments commence, the
Company will pay the Employee in a single lump sum payment, less applicable
taxes and withholding, the severance payments that the Employee would have
received on or prior to such date but for the delay imposed by the immediately
preceding sentence, with the balance of the severance payments to be paid as
originally scheduled.

 

(e)                                  Termination by the Employee for Good
Reason.  The Employee may terminate the Employee’s employment by providing
written notice to the Company of a breach constituting Good Reason.  “Good
Reason” shall be deemed to exist with respect to any termination of employment
by the Employee for any of the following reasons:  (i) a reassignment of the
Employee to a location outside the Greater Philadelphia area; (ii) any material
failure by the Company to comply with any material term of this Agreement;
(iii) the demotion of the Employee to a lesser position than described in
Section 1 hereof or a substantial diminution of the Employee’s authority, duties
or responsibilities as in effect on the date of this Agreement or as hereafter
increased; or (iv) a material diminution of the Employee’s Base Salary and
benefits, in the aggregate, unless such reduction is part of a Company-wide
reduction in compensation and/or benefits for all of its senior executives.  If
the Employee shall terminate the Employee’s employment hereunder for Good
Reason, the Employee shall be entitled to receive the same payments and benefits
on the same terms and conditions as would be applicable upon a termination of
the Employee’s employment by the Company without Cause, as provided in

 

4

--------------------------------------------------------------------------------



 

Section 4(d) and subject to the satisfaction of the other provisions of this
Section 4(e).  The Employee may not resign with Good Reason pursuant to this
Section 4(e), and shall not be considered to have done so for any purpose of
this Agreement, unless (A) the Employee, within 60 days after the initial
existence of the act or failure to act by the Company that constitutes “Good
Reason” within the meaning of this Agreement, provides the Company with written
notice that describes, in particular detail, the act or failure to act that the
Employee believes to constitute “Good Reason” and identifies the particular
clause of this Section 4(e) that the Employee contends is applicable to such act
or failure to act; (B) the Company, within 30 days after its receipt of such
notice, fails or refuses to rescind such act or remedy such failure to act so as
to eliminate “Good Reason” for the termination by the Employee of the Employee’s
employment relationship with the Company, and (C) the Employee actually resigns
from the employ of the Company on or before that date that is six calendar
months after the initial existence of the act or failure to act by the Company
that constitutes “Good Reason.”  If the requirements of the preceding sentence
are not fully satisfied on a timely basis, then the resignation by the Employee
from the employ of the Company shall not be deemed to have been for “Good
Reason,” the Employee shall not be entitled to any of the benefits to which the
Employee would have been entitled if the Employee had resigned from the employ
of the Company for “Good Reason,” and the Company shall not be required to pay
any amount or provide any benefit that would otherwise have been due to the
Employee under this Section 4(e) had the Employee resigned with “Good Reason.”

 

(f)                                   Other Termination by the Employee.  The
Employee may terminate the Employee’s employment for any reason other than one
specified in Section 4(e) upon at least 30 days’ prior written notice to the
Company, which notice shall specify the effective date of the termination.  In
the event the Employee shall terminate the Employee’s employment pursuant to
this Section 4(f), the Company shall not have any further obligation or
liability under this Agreement, except that the Company shall pay to the
Employee:  (i) any portion of the Employee’s Base Salary for the period up to
the date of termination that has been earned but remains unpaid; and (ii) any
benefits that have accrued to the Employee under the terms of the employee
benefit plans of the Company, which benefits shall be paid in accordance with
the terms of those plans.

 

(g)                                 Execution of Release.  The Employee shall
not be entitled to any payments or benefits under Sections 4(d) or 4(e) unless
the Employee executes and does not revoke a Release and Agreement (the
“Release”) in favor of the Company in the form provided by the Company, as
drafted at the time of the Employee’s termination of employment, including, but
not limited to:

 

(i)                                     an unconditional release of all rights
to any claims, charges, complaints, grievances, known or unknown to the
Employee, against the Company, its affiliates or assigns, through the date of
the Employee’s termination from employment other than post-termination payments
and benefits pursuant to this Agreement;

 

(ii)                                  a representation and warranty that the
Employee has not filed or assigned any claims, charges, complaints, or
grievances against the Company, its affiliates, or assigns;

 

5

--------------------------------------------------------------------------------



 

(iii)          an agreement not to use, disclose or make copies of any
confidential information of the Company, as well as to return any such
confidential information and property to the Company upon execution of the
Release;

 

(iv)          a mutual agreement to maintain the confidentiality of the Release
or disclose the reasons for any termination of employment;

 

(v)           an agreement not to disparage the Company or its officers,
directors, stockholders, products or business; and

 

(vi)          an agreement to indemnify the Company, or its affiliates or
assigns, in the event that the Employee breaches any portion of this Agreement
or the Release.

 

Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Employee’s execution of the Release, directly or
indirectly, result in the Employee designating the calendar year of payment, and
if a payment that is subject to execution of the Release could be made in more
than one taxable year, payment shall be made in the later taxable year.

 

(h)                                 Definition of Change in Control.  As used in
this Agreement, the term “Change in Control” means:

 

(i)            any merger or consolidation in which voting securities of the
Company possessing more than 50% of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from the person holding those securities immediately prior to such
transaction and the composition of the Board following such transaction is such
that the directors of the Company prior to the transaction constitute less than
50% of the Board membership following the transaction;

 

(ii)           any acquisition, directly or indirectly, by a person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of voting securities of the Company possessing more than
50% of the total combined voting power of the Company’s outstanding securities;
provided, however, that, no Change in Control shall be deemed to occur by reason
of the acquisition of shares of the Company’s capital stock by an investor or
group of investors in the Company in a capital-raising transaction; or

 

(iii)          any sale, transfer, exclusive worldwide license or other
disposition of all or substantially all of the assets of the Company; or

 

(iv)          within any 24-month period beginning on or after the date hereof,
the persons who were directors of the Company immediately before the beginning
of such period (the “Incumbent Directors”) shall cease (for any reason other
than death) to constitute at least a majority of the Board of Directors of the
Company or the board of directors of any successor to the Company, provided that
any director who was not a director as of the date hereof shall be deemed to be
an Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually or by prior operation
of this Section 4(h)(iv), unless such

 

6

--------------------------------------------------------------------------------



 

election, recommendation or approval was the result of an actual or threatened
contested election of directors pursuant to Regulation 14A under the Securities
Exchange Act of 1934 or any successor provision.

 

(i)                                    Base Salary Continuation.  The Base
Salary continuation set forth in Sections 4(d) and (e) above shall be intended
either (i) to satisfy the safe harbor set forth in the regulations issued under
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Treas. Regs. 1.409A-1(n)(2)(ii)) or (ii) be treated as a Short-term Deferral as
that term is defined under Code section 409A (Treas. Regs. 1.409A-1(b)(4)).  To
the extent such continuation payments exceed the applicable safe harbor amount
or do not constitute a Short-term Deferral, the excess amount shall be treated
as deferred compensation under Code section 409A and as such shall be payable
pursuant to the following schedule: such excess amount shall be paid via
standard payroll in periodic installments in accordance with the Company’s usual
practice for its senior executives.  Solely for purposes of Code section 409A,
each installment payment is considered a separate payment.  Notwithstanding any
provision in this Agreement to the contrary, in the event that the Employee is a
“specified employee” as defined in Section 409A, any continuation payment,
continuation benefits or other amounts payable under this Agreement that would
be subject to the special rule regarding payments to “specified employees” under
Section 409A(a)(2)(B) of the Code shall not be paid before the expiration of a
period of six months following the date of the Employee’s termination of
employment or before the date of the Employee’s death, if earlier.

 

(j)                                    Parachute Provisions.  Notwithstanding
any provisions of this Agreement to the contrary:

 

(i)            If any of the payments or benefits received or to be received by
the Employee in connection with the Employee’s termination of employment in
respect of a Change in Control, whether pursuant to the terms of this Agreement
or any other plan, arrangement or agreement with the Company (all such payments
and benefits, being hereinafter referred to as the “Total Payments”), would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, the Employee shall receive the Total Payments and be responsible for the
Excise Tax; provided, however that the Employee shall not receive the Total
Payments and the Total Payments shall be reduced to the Safe Harbor Amount
(defined below) if (A) the net amount of such Total Payments, as so reduced to
the Safe Harbor Amount (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to (B) the net amount of such Total Payment without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Employee would be
subject in respect of such unreduced Total Payments).  The “Safe Harbor Amount”
is the amount to which the Total Payments would hypothetically have to be
reduced so that no portion of the Total Payments would be subject to the Excise
Tax.

 

(ii)           For purposes of determining whether any of the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (A) all of
the Total Payments shall be treated as “parachute payments” (within the meaning
of Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the accounting firm that was, immediately prior to the
Change in Control, the Company’s independent auditor (the

 

7

--------------------------------------------------------------------------------



 

“Auditor”), such payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of Section 280G(b)(4)(A) of the Code,
(B) all “excess parachute payments” within the meaning of Section 280G(b)(1) of
the Code shall be treated as subject to the Excise Tax unless, in the opinion of
Tax Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the base amount (within the
meaning of Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (C) the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.  If the Auditor is prohibited by applicable law or regulation
from performing the duties assigned to it hereunder, then a different auditor,
acceptable to both the Company and Employee, shall be selected.  The fees and
expenses of Tax Counsel and the Auditor shall be paid by the Company.

 

(iii)          In the event it is determined that the Safe Harbor Amount is
payable to Employee, then the severance payments provided under this Agreement
that are cash shall first be reduced on a pro rata basis, and the non-cash
severance payments shall thereafter be reduced on a pro rata basis, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax.

 

5.                                      Non-Disclosure and Non-Competition.

 

(a)                                 Non-Disclosure.  The Employee acknowledges
that in the course of performing services for the Company, the Employee will
obtain knowledge of the Company’s business plans, products, processes, software,
know-how, trade secrets, formulas, methods, models, prototypes, discoveries,
inventions, improvements, disclosures, names and positions of employees and/or
other proprietary and/or confidential information (collectively the
“Confidential Information”).  The Employee agrees to keep the Confidential
Information secret and confidential and not to publish, disclose or divulge to
any other party, and the Employee agrees not to use any of the Confidential
Information for the Employee’s own benefit or to the detriment of the Company
without the prior written consent of the Company, whether or not such
Confidential Information was discovered or developed by the Employee.  The
Employee also agrees not to divulge, publish or use any proprietary and/or
confidential information of others that the Company is obligated to maintain in
confidence.

 

(b)                                 Non-Competition.  The Employee agrees that,
during the Employee’s employment by the Company hereunder and for an additional
period of one year after the termination of the Employee’s employment hereunder,
neither the Employee nor any corporation or other entity in which the Employee
may be interested as a partner, trustee, director, officer, employee, agent,
shareholder, lender of money or guarantor, or for which the Employee performs
services in any capacity (including as a consultant or independent contractor)
shall at any time during such period (i) be engaged, directly or indirectly, in
any Competitive Business (as that term is hereinafter defined) or (ii) solicit,
hire, contract for services or otherwise employ, directly or indirectly, any of
the employees of the Company.  For purposes of this Section 5(b) the term
“Competitive Business” shall mean any firm or business organization that
competes with the Company in the development and/or commercialization of drugs
that prevent or treat epilepsy, depression or neuropsychiatric disorders or any
other technology, product or service

 

8

--------------------------------------------------------------------------------



 

being developed, manufactured, marketed, distributed or planned in writing by
the Company at the time of termination of the Employee’s employment with the
Company. The foregoing prohibition shall not prevent any employment or
engagement of the Employee, after termination of employment with the Company, by
any company or business organization not substantially engaged in a Competitive
Business as long as the activities of any such employment or engagement, in any
capacity, do not involve work on matters related to any product or service being
developed, manufactured, marketed, distributed or planned in writing by the
Company at the time of termination of Employee’s employment with the Company. 
The Employee’s ownership of no more than 5% of the outstanding voting stock of a
publicly traded company shall not constitute a violation of this Section 5(b).

 

6.                                      Inventions and Discoveries.

 

(a)                                 Disclosure.  The Employee shall promptly and
fully disclose to the Company, with all necessary detail, all developments,
know-how, discoveries, inventions, improvements, concepts, ideas, formulae,
processes and methods (whether copyrightable, patentable or otherwise) made,
received, conceived, acquired or written by the Employee (whether or not at the
request or upon the suggestion of the Company, solely or jointly with others),
during the period of the Employee’s employment with the Company that (i) result
from, arise out of, or relate to any work, assignment or task performed by the
Employee on behalf of the Company, whether undertaken voluntarily or assigned to
the Employee within the scope of the Employee’s responsibilities to the Company,
or (ii) were developed using the Company’s facilities or other resources or in
Company time, or (iii) result from the Employee’s use or knowledge of the
Company’s Confidential Information, or (iv) relate to the Company’s business or
any of the products or services being developed, manufactured or sold by the
Company or that may be used in relation therewith (collectively referred to as
“Inventions”).  The Employee hereby acknowledges that all original works of
authorship that are made by the Employee (solely or jointly with others) within
the above terms and that are protectable by copyright are “works made for hire,”
as that term is defined in the United States Copyright Act.  The Employee
understands and hereby agrees that the decision whether or not to commercialize
or market any Invention developed by the Employee solely or jointly with others
is within the Company’s sole discretion and for the Company’s sole benefit and
that no royalty shall be due to the Employee as a result of the Company’s
efforts to commercialize or market any such Invention.

 

(b)                                 Assignment and Transfer.  The Employee
agrees to assign and transfer to the Company all of the Employee’s right, title
and interest in and to the Inventions, and the Employee further agrees to
deliver to the Company any and all drawings, notes, specifications and data
relating to the Inventions, and to sign, acknowledge and deliver all such
further papers, including applications for and assignments of copyrights and
patents, and all renewals thereof, as may be necessary to obtain copyrights and
patents for any Inventions in any and all countries and to vest title thereto in
the Company and its successors and assigns and to otherwise protect the
Company’s interests therein.  The Employee shall not charge the Company for time
spent in complying with these obligations.  If the Company is unable because of
the Employee’s mental or physical incapacity or for any other reason to secure
the Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then the
Employee hereby irrevocably designates and appoints the Company and its duly
authorized

 

9

--------------------------------------------------------------------------------



 

officers and agents as the Employee’s agent and attorney in fact, to act for and
in the Employee’s behalf and stead to execute and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters patent or copyright registrations thereon with the same legal force
and effect as if executed by the Employee.

 

(c)                                  Records.  The Employee agrees that in
connection with any research, development or other services performed for the
Company, the Employee will maintain careful, adequate and contemporaneous
written records of all Inventions, which records shall be the property of the
Company.

 

7.                                      Company Documentation.  The Employee
shall hold in a fiduciary capacity for the benefit of the Company all
documentation, disks, programs, data, records, drawings, manuals, reports,
sketches, blueprints, letters, notes, notebooks and all other writings,
electronic data, graphics and tangible information and materials of a secret,
confidential or proprietary information nature relating to the Company or the
Company’s business that are in the possession or under the control of the
Employee.

 

8.                                      Injunctive Relief.  The Employee
acknowledges that the Employee’s compliance with the agreements in Sections 5, 6
and 7 hereof is necessary to protect the good will and other proprietary
interests of the Company and that the Employee is one of the principal
executives of the Company and conversant with its affairs, its trade secrets and
other proprietary information.  The Employee acknowledges that a breach of any
of the Employee’s agreements in Sections 5, 6 and 7 hereof will result in
irreparable and continuing damage to the Company for which there will be no
adequate remedy at law; and the Employee agrees that in the event of any breach
of the aforesaid agreements, the Company and its successors and assigns shall be
entitled to injunctive relief and to such other and further relief as may be
proper.

 

9.                                      Full Agreement.  This Agreement  amends,
restates and supersedes the Prior Agreement, but shall not supersede any
existing confidentiality, nondisclosure, invention assignment or non-compete
agreement between the Employee and the Company.  Except as set forth in the
preceding sentence, this Agreement constitutes the entire agreement of the
parties concerning its subject matter and supersedes all other oral or written
understandings, discussions, and agreements, and may be modified only in a
writing signed by both parties.  The parties acknowledge that they have read and
fully understand the contents of this Agreement and execute it after having an
opportunity to consult with legal counsel.

 

10.                               Amendments.  Any amendment to this Agreement
shall be made in writing and signed by the parties hereto.

 

11.                               Enforceability.  If any provision of this
Agreement shall be invalid or unenforceable, in whole or in part, then such
provision shall be deemed to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, or shall be deemed
excised from this Agreement, as the case may require, and this Agreement shall
be construed and enforced to the maximum extent permitted by law as if such
provision had been originally incorporated herein as so modified or restricted
or as if such provision had not been originally incorporated herein, as the case
may be.

 

10

--------------------------------------------------------------------------------



 

12.                               Construction.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the
Commonwealth of Pennsylvania.

 

13.                               Assignment.

 

(a)                                 By the Company.  The rights and obligations
of the Company under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company.  This Agreement may be
assigned by the Company without the consent of the Employee.

 

(b)                                 By the Employee.  This Agreement and the
obligations created hereunder may not be assigned by the Employee, but all
rights of the Employee hereunder shall inure to the benefit of and be
enforceable by the Employee’s heirs, devisees, legatees, executors,
administrators and personal representatives.

 

14.                               Notices.  All notices required or permitted to
be given hereunder shall be in writing and shall be deemed to have been given
when mailed by certified mail, return receipt requested, or delivered by a
national overnight delivery service addressed to the intended recipient as
follows:

 

If to the Company:

 

Marinus Pharmaceuticals, Inc.
Five Radnor Corporate Center

100 Matsonford Road, Suite 500

Radnor, PA 19087
Attention:  Chair of the Board

 

If to the Employee, to his residence address as set forth in the Company’s
records.

 

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

 

15.                               Waivers.  No claim or right arising out of a
breach or default under this Agreement shall be discharged in whole or in part
by a waiver of that claim or right unless the waiver is supported by
consideration and is in writing and executed by the aggrieved party hereto or
such party’s duly authorized agent.  A waiver by any party hereto of a breach or
default by the other party hereto of any provision of this Agreement shall not
be deemed a waiver of future compliance therewith, and such provisions shall
remain in full force and effect.

 

16.                               Section 409A.  It is intended that this
Agreement be drafted and administered in compliance with section 409A of the
Code, including, but not limited to, any future amendments to Code section 409A,
and any other Internal Revenue Service or other governmental rulings or
interpretations (together, “Section 409A”) issued pursuant to Section 409A so as
not to subject the Employee to payment of interest or any additional tax under
Code section 409A.  The parties intend for any payments under this Agreement to
either satisfy the requirements of Section 409A

 

11

--------------------------------------------------------------------------------



 

or to be exempt from the application of Section 409A, and this Agreement shall
be construed and interpreted accordingly.  In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Section 409A at
the time specified herein would subject such amount or benefit to any additional
tax under Section 409A, the payment or provision of such amount or benefit shall
be postponed to the earliest commencement date on which the payment or provision
of such amount or benefit could be made without incurring such additional tax. 
In addition, to the extent that any Internal Revenue Service guidance issued
under Section 409A would result in the Employee being subject to the payment of
interest or any additional tax under Section 409A, the parties agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Company and the Employee.

 

17.                               Survival of Covenants.  The provisions of
Sections 4, 5, 6, 7 and 8 hereof shall survive the termination of this
Agreement.  Furthermore, each other provision of this Agreement that, by its
terms, is intended to continue beyond the termination of the Employee’s
employment shall continue in effect thereafter.

 

(Signature page follows.)

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Amended and Restated Agreement has been executed by the
parties as of the date first above written.

 

 

MARINUS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Nicole Vitullo

 

 

Nicole Vitullo

 

 

Director

 

 

 

 

 

/s/ Scott Braunstein

 

Scott Braunstein

 

13

--------------------------------------------------------------------------------